State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   517933
________________________________

In the Matter of DARNELL
   STEELE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

NEW YORK STATE DIVISION OF
   PAROLE et al.,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.

                             __________


     Darnell Steele, Collins, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Owen Demuth
of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Board of Parole revoking
petitioner's postrelease supervision period and imposing an 18-
month hold.

      Petitioner pleaded guilty to attempted rape in the first
degree and was sentenced to five years in prison, followed by
five years of postrelease supervision. After his release to
postrelease supervision, petitioner was charged with violating
various conditions of his release, including using cocaine and
failing to complete a mandatory drug program. He subsequently
pleaded guilty to the charges with the understanding that the
Administrative Law Judge would recommend an 18-month hold. The
Board of Parole thereafter revoked petitioner's postrelease
                              -2-                  517933

supervision period and imposed the recommended 18-month hold.
This CPLR article 78 proceeding ensued.

      We confirm. Contrary to petitioner's contention, his
guilty plea to the postrelease supervision violations was entered
knowingly, intelligently and voluntarily. The record reflects
that he was represented by counsel, and the Administrative Law
Judge confirmed that petitioner understood the terms and
ramifications of the plea agreement (see Matter of James v
Chairman of the N.Y. State Bd. of Parole, 106 AD3d 1300, 1300
[2013]; Matter of Ramos v New York State Div. of Parole, 300 AD2d
852, 853 [2002]). Further, there is no support in the record for
petitioner's claim that he was denied the effective assistance of
counsel (see Matter of James v Chairman of the N.Y. State Bd. of
Parole, 106 AD3d at 1300-1301). Finally, petitioner's challenge
to the sufficiency of the evidence supporting the Board's
determination is precluded by his valid guilty plea (see Matter
of Harris v Evans, 121 AD3d 1151, 1152 [2014]; Matter of Taylor v
New York State Div. of Parole, 108 AD3d 953, 954 [2013]).
Petitioner's remaining claims, to the extent that they are
preserved for our review, have been considered and found to be
without merit.

      Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.,
concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court